MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                       Dec 21 2020, 10:47 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ana M. Quirk                                             Curtis T. Hill, Jr.
Muncie, Indiana                                          Attorney General of Indiana
                                                         Robert J. Henke
                                                         Monika P. Talbot
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of                                         December 21, 2020

R.R.,                                                    Court of Appeals Case No.
                                                         20A-JT-1297
Appellant-Respondent,
                                                         Appeal from the Delaware Circuit
        v.                                               Court
                                                         The Honorable Kimberly S.
Indiana Department of Child                              Dowling, Judge
Services,                                                Trial Court Cause No.
                                                         18C02-1908-JT-189 & 18C02-1908-
Appellee-Petitioner.                                     JT-190




Riley, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020                 Page 1 of 13
                                    STATEMENT OF THE CASE
[1]   Appellant-Respondent, R.R. (Mother), appeals the trial court’s Order

      terminating her parental rights to her minor children, Jy.R. and Ju.R.

      (collectively, Children).


[2]   We affirm.


                                                         ISSUE
[3]   Mother presents the court with three issues, which we consolidate and restate as

      the following single issue: Whether the Department of Child Services (DCS)

      presented sufficient evidence to support its petition to terminate the parent-child

      relationship.


                         FACTS AND PROCEDURAL HISTORY
[4]   Mother and J.R. (Father) 1 are the biological parents of Jy.R., born February 22,

      2016, and Ju.R., born January 11, 2018. On March 27, 2018, DCS received a

      report regarding an incident of domestic violence between Mother and Father,

      and Father was subsequently arrested. A protective order in favor of Mother

      and Children was ordered against Father. At that time, newborn Ju.R. was at

      the neonatal intensive care unit because “she was born with her intestines

      outside of her body” and required surgery to correct the issue. (Transcript Vol.

      II, p. 170). On March 28, 2018, Mother was arrested for public intoxication




      1
          Father’s parental rights to Children were terminated and he does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020                      Page 2 of 13
      and neglect of a dependent. On March 29, 2018, due to the protective order

      against Father and coupled with Mother’s arrest, DCS removed Children from

      Mother’s care and placed them together in a foster home.


[5]   On April 4, 2018, DCS filed a petition alleging that Children were children in

      need of services (CHINS). In May 2018, Children had unsupervised visitation

      with Father at Father’s residence, but Mother was not permitted to be there

      because of her substance abuse issues. DCS received a report that Jy.R. was

      walking down the street alone. When the police arrived, they found Mother in

      the home. Mother knew that she was not supposed to be with Father when

      Father had unsupervised visitation with Children. In addition, Mother tested

      positive for methamphetamine on that day.


[6]   During a status hearing in June 2018, Mother and Father admitted that

      Children were CHINS. Also, Father admitted that he had engaged in domestic

      violence with Mother while Jy.R. was present, and Mother admitted that she

      had been arrested for public intoxication while with Jy.R. Following those

      admissions, the trial court adjudicated Children as CHINS, and it ordered

      Mother and Father to maintain contact with the family case manager (FCM),

      allow the FCM to make unannounced visits to their homes, and not to commit

      further crimes.


[7]   On August 31, 2018, Mother entered a substance abuse treatment program at

      Winchester House, and she successfully completed an inpatient twenty-one-day

      program, which Winchester House calls Phase 1. During Phase 1, the residents


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 3 of 13
      do not leave the facility, their calls on the facility’s phone are supervised, and

      they only have one visit per week with “their support system.” (Tr. Vol. II, p.

      73).


[8]   On September 4, 2018, the trial court conducted a dispositional hearing and the

      trial court ordered Mother to continue with her treatment at Winchester House.

      On September 29, 2018, Mother, who had progressed to Phase 2 of her

      treatment at Winchester House, which allowed her to be outside the facility for

      a period of time with a pass, returned to the facility and was drug screened and

      tested for alcohol. Mother’s blood alcohol content (BAC) was 0.2. On another

      occasion, Mother had sexual intercourse with Father in a van on Winchester

      House’s property while she was supposed to be on a thirty-minute walk outside

      the facility. Due to the setbacks with her treatment, Mother was returned to

      Phase 1. On October 6, 2018, Mother was unsuccessfully discharged from

      Winchester House. Although Mother would have had the opportunity to

      reenter the program, she did not do so. Thereafter, Mother was only able to

      maintain sobriety for about a month or one and a half months at a time. On

      March 21, June 27, July 18, August 29, September 17 and 29, and November

      22, 2019, Mother tested positive for either methamphetamine, THC, or alcohol.


[9]   In April 2019, Park Center alcohol and drug therapist Valerie Runyon

      (Runyon) assessed Mother, and Mother disclosed to Runyon that she had been

      abusing substances such as methamphetamine, alcohol, and cannabis for years.

      Mother said that she abused methamphetamine daily. Mother also participated

      in therapy groups sessions at Park Center, but there had “been a pattern of lack

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 4 of 13
       of follow–through” with the services. (Tr. Vol. II, p. 134). In October or

       November 2019, Mother started going to a methadone clinic. FCM Samantha

       Winans (FCM Winans) was concerned about Mother obtaining methadone

       because Mother had never tested positive for opiates during the CHINS case.


[10]   As for visitations with Children, Mother had supervised visitation with

       Children while she resided at Winchester House from August 31 through

       October 6, 2018. Mother thereafter had supervised visitation through Lifeline.

       Visit Supervisor Sherry Earls (Earls) supervised Mother on fifteen visits and she

       observed that Mother and Children had a bond. However, Mother interacted

       more with child Jy.R. than with child Ju.R., and Earls had to redirect her.

       Earls also reminded Mother that she had to provide healthy snacks for the

       Children during the visits. Earls, who has experience with addicts, noticed that

       Mother was under the influence during one of the visits, and Earls later learned

       that Mother tested positive for illegal substances on that day. Mother later

       admitted to Earls that she was “trying not to use” drugs, but “she had just had a

       bad time.” (Tr. Vol. II, p. 88). Earls also observed that Mother was only

       comfortable parenting one child at a time. There were occasions when Mother

       was unable to handle both children and she would walk away. Earls never

       recommended that Mother have unsupervised visits because Mother did not

       appear capable of handling Children by herself.


[11]   On January 10, 2020, Mother had a visit with Children, and she was “very

       flustered” and “extremely excited.” (Tr. Vol. II, p. 245). Mother did

       everything very fast, and she was “jerky, twitchy.” (Tr. Vol. II, p. 245). Based

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 5 of 13
       on Mother’s behavior, Earls believed that Mother had used methamphetamine.

       (Tr. Vol. II, p. 248).


[12]   From November 2018 through April 2019, Mother worked with Centerstone

       Family Support Specialist Stacy O’Neal (O’Neal). The two worked on

       parenting skills, employment, and housing. Mother was largely cooperative,

       but sometimes she did not appear for scheduled meetings. Mother also failed to

       obtain employment through O’Neal’s help and lived with friends.


[13]   On April 21, 2019, the trial court approved a concurrent plan for reunification

       and adoption for Children. On August 16, 2019, DCS filed its petitions to

       terminate Mother’s and Father’s parental rights to Children. On December 11,

       2019, and February 11, 2020, the trial court held evidentiary hearings on DCS’s

       petitions.


[14]   At the time of the termination hearing, Mother still had supervised visitation

       with Children. FCM Winans had safety concerns because Mother was

       sometimes under the influence of substances during visits, and she also had

       other concerns as well, which involved Mother saying inappropriate things to

       Children during the visits. FCM Winans also did not think Mother would be

       able to care for Children on her own. FCM Winans opined that Children’s

       foster placement was appropriate and that Children were well bonded with the

       foster family and the other children in the household. Mother also had not

       obtained stable housing and she was living in a motel in Muncie with her

       boyfriend who was on house arrest. FCM Winans opined that the motel was


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 6 of 13
       not a safe place for Children because during supervised visits, individuals with

       ankle monitors were seen in the common areas of the motel.


[15]   CASA Miles Hill (CASA Hills) testified that he began visiting Children’s foster

       home in June 2018. CASA Hill opined that Children’s needs were met at the

       foster parents’ home and that Children were thriving and well-bonded in their

       pre-adoptive home. CASA Hill supported the plan for Children’s adoption and

       opined that adoption was in Children’s best interests.


[16]   On June 11, 2020, the trial court entered its detailed Order terminating

       Mother’s parental rights to Children.


[17]   Mother now appeals. Additional facts will be provided if necessary.


                               DISCUSSION AND DECISION
                                             A. Standard of Review

[18]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “A

       parent’s interest in the care, custody, and control of his or her children is

       ‘perhaps the oldest of the fundamental liberty interests.’” Id. (quoting Troxel v.

       Granville, 530 U.S. 57, 65 (2000)). However, parental rights “are not absolute

       and must be subordinated to the child’s interests in determining the proper

       disposition of a petition to terminate parental rights.” Id. If “parents are unable

       or unwilling to meet their parental responsibilities,” termination of parental

       rights is appropriate. Id. We recognize that the termination of a parent-child
       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 7 of 13
       relationship is “an ‘extreme measure’ and should only be utilized as a ‘last

       resort when all other reasonable efforts to protect the integrity of the natural

       relationship between parent and child have failed.’” K.E. v. Ind. Dep’t of Child

       Servs., 39 N.E.3d 641, 646 (Ind. 2015) (quoting Rowlett v. Vanderburgh Cty. Office

       of Family & Children, 841 N.E.2d 615, 623 (Ind. Ct. App. 2006)).


[19]   Indiana courts rely on a “deferential standard of review in cases concerning the

       termination of parental rights” due to the trial court’s “unique position to assess

       the evidence.” In re A.K., 924 N.E.2d 212, 219 (Ind. Ct. App. 2010), trans.

       dismissed. Our court neither reweighs evidence nor assesses the credibility of

       witnesses. K.T.K. v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind.

       2013). We consider only the evidence and any reasonable inferences that

       support the trial court’s judgment, and we accord deference to the trial court’s

       “opportunity to judge the credibility of the witnesses firsthand.” Id.


                                 B. Termination of Parental Rights Statute

[20]   In order to terminate a parent’s rights to his or her child, DCS must prove:


               (A) that one (1) of the following is true:

               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree.
               ****
               (iii) The child has been removed from the parent and has been
               under the supervision of a local office . . . for at least fifteen (15)
               months of the most recent twenty-two (22) months, beginning
               with the date the child is removed from the home as a result of
               the child being alleged to be a [CHINS] . . . ;


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 8 of 13
                (B) that one (1) of the following is true:

                (i) There is a reasonable probability that the conditions that
                resulted in the child’s removal or the reasons for placement
                outside the home of the parents will not be remedied.

                (ii) There is a reasonable probability that the continuation of the
                parent-child relationship poses a threat to the well-being of the
                child.

                (iii) The child has, on two (2) separate occasions, been
                adjudicated a [CHINS];

                (C) that termination is in the best interests of the child; and

                (D) that there is a satisfactory plan for the care and treatment of
                the child.


       Ind. Code § 31-35-2-4(b)(2). DCS must prove each of the foregoing elements by

       clear and convincing evidence. C.A. v. Ind. Dep’t of Child Servs., 15 N.E.3d 85,

       92 (Ind. Ct. App. 2014). “[C]lear and convincing evidence requires the

       existence of a fact to be highly probable.” Id.


[21]   Mother’s main claim focuses on the allegation that there is insufficient evidence

       to support the trial court’s determination that the conditions which resulted in

       the removal of the Children have not been remedied. 2 It is well established that

       “[a] trial court must judge a parent’s fitness as of the time of the termination




       2
         Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive; therefore, DCS is required to prove
       only one of three listed elements. See In re A.K., 924 N.E.2d at 220-21.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020                  Page 9 of 13
       hearing and take into consideration evidence of changed conditions.” Stone v.

       Daviess Cty. Div. of Children & Family Servs., 656 N.E.2d 824, 828 (Ind. Ct. App.

       1995), trans. denied. In judging fitness, a trial court may properly consider,

       among other things, a parent’s substance abuse and lack of adequate housing

       and employment. McBride v. Monroe Co. OFC, 798 N.E.2d 185, 199 (Ind. Ct.

       App. 2003). The trial court may also consider a parent’s failure to respond to

       services. Lang v. Starke Co. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007),

       trans. denied. “[H]abitual patterns of conduct must be evaluated to determine

       whether there is a substantial probability of future neglect or deprivation.”

       Stone, 656 N.E.2d at 828. A trial court “need not wait until the children are

       irreversibly influenced by their deficient lifestyle such that their physical, mental

       and social growth is permanently impaired before terminating the parent-child

       relationship.” Id. Furthermore, “[c]lear and convincing evidence need not

       reveal that the continued custody of the parents is wholly inadequate for the

       child’s very survival. Rather, it is sufficient to show by clear and convincing

       evidence that the child’s emotional and physical development are threatened by

       the respondent parent’s custody.” K.T.K., 989 N.E.2d at 1230.


[22]   DCS first became involved after Mother and Father engaged in domestic

       violence in front of their child in March 2018. Mother claims that she no longer

       lives with Father, and “any issues of domestic violence, were therefore,

       resolved.” (Appellant’s Br. p. 19). Even if we were to accept that Mother’s

       argument is true, there were other issues that resulted in the placement of

       Children outside Mother’s home, namely Mother’s substance abuse issues,

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 10 of 13
       unstable housing, and employment, have not been addressed. See In re A.I., 825
N.E.2d 798, 806 (Ind. Ct. App. 2005) (“it is not just the basis for the initial

       removal that may be considered . . . but also those bases resulting in the

       continued placement outside of the home”), trans. denied.


[23]   Prior to the inception of this CHINS case, Mother had been abusing substances

       such as methamphetamine, alcohol, and marijuana for years. The trial court

       ordered Mother to participate in a number of services to address her substance

       abuse, housing instability, and unemployment, but she did not consistently

       engage in those services or benefit from them when she did engage. For

       instance, in August 2018, Mother completed an inpatient twenty-one-day

       residential substance abuse treatment program at Winchester house, but she

       never progressed to other phases of her treatment and was unsuccessfully

       discharged in October 2018. While Mother would have had the opportunity to

       reenter the substance abuse program, she did not do so.


[24]   Evidence at the termination hearing showed that despite being offered

       numerous treatment programs and other opportunities to address her substance

       abuse addiction, Mother continued to use drugs throughout these proceedings.

       Mother was only able to maintain sobriety for about a month or one and a half

       months at a time. On March 21, June 27, July 18, August 29, September 17,

       and 29, and November 22, 2019, Mother tested positive for either

       methamphetamine, THC, or alcohol. Although Mother had enrolled in AA

       and NA meetings in December 2019 while the termination of her parental

       rights proceeding was ongoing, a court is free not to give more weight to a

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 11 of 13
       parent’s last-ditch remedial effort. See In re J.S., 133 N.E.3d 707, 715 (Ind. Ct.

       App. 2019) (“The trial court has discretion to weigh a parent’s prior history

       more heavily than efforts made only shortly before termination. Requiring trial

       courts to give due regard to changed conditions does not preclude them from

       finding that parents’ past behavior is the best predictor of their future

       behavior.”) (internal citation and quotation omitted).


[25]   Further, the record reflects that at the time of the termination hearing, Mother

       lived in a motel in Muncie with her boyfriend who was on house arrest, and

       FCM Winans opined that the motel was not a safe place for Children. Mother

       was also unemployed with the date of her last employment being 2018.


[26]   Although it is apparent from the record that Mother loves her children and was

       compliant with some of the services offered by DCS, she did not make progress

       in the services that matter most: those that will help her overcome her drug

       addiction and remain sober to parent Children. Thus, we hold that the trial

       court’s determination that there is a reasonable probability that the conditions

       that resulted in Children’s removal or the reasons for their placement outside

       Mother’s home will not be remedied is supported by clear and convincing

       evidence.


                                               CONCLUSION

[27]   Based on the foregoing, we hold that the trial court did not clearly err in

       determining that there was sufficient evidence to support the termination of the

       Mother’s parental rights.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 12 of 13
[28]   Affirmed.


[29]   Najam, J. and Crone, J. concur




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1297 | December 21, 2020   Page 13 of 13